UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7584



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KENNETH WARREN ALLISON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-90-446-A, CA-97-649-AM)


Submitted:   September 29, 1998           Decided:   October 20, 1998


Before WILKINS, NIEMEYER, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kenneth Warren Allison, Appellant Pro Se. Bernard James Apperson,
III, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kenneth Warren Allison seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A.§ 2255 (West 1994

& Supp. 1998). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. United States v. Allison, Nos. CR-90-446-A;

CA-97-649-AM (E.D. Va. Sept. 29, 1997). To the extent that Allison

challenged the forfeiture of his personal property, however, we

note that the dismissal is without prejudice to his filing of a

motion for return of seized property pursuant to Fed. R. Crim. P.

41(e). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                2